DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application claims priority from U.S. Provisional Patent Application No. 62/819,492, filed on 03/15/2019.

Election/Restrictions
Applicant’s election without traverse of:
Group A, Embodiment I. 
Group B, Embodiment III. 
Group C, Embodiment I. 
Group D, Embodiment III. 
Corresponding to Claims 8-13 and 14-20 in the reply filed on 09/24/2021 is acknowledged.
Claims 8-20 are pending for examination.

Allowable Subject Matter
Claims 1-20 are allowable. The restriction requirement among groups and embodiments, as set forth in the Office action mailed on 03/31/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/31/2021 is withdrawn.  Claims 1-7, directed to Group A, Embodiment II, Group B, Embodiment I, II, IV, and V, Group C, Embodiment II, Group D Embodiment I and II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. Piepgras et al., US Patent Publication 2006/0262521 teaches an overhead power distribution system having a strut and a fitter (Fig. 7, platform 536); Wong et al., US Patent Publication 2014/0055611 teaches an overhead power distribution system having a strut and a fitter (Fig. 1, 11); and Bernard et al., US Patent Publication 2018/0224104 A1 teach an overhead power distribution system having a strut and an electrical connector (Fig. 2C, 228) mechanically engaged to the strut (Fig. 2C, 206). The references taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding independent claim 1, the prior arts of record do not teach or suggest the claimed invention having “a power-data device, including: a combined power and network output fitter mechanically engaged to the strut, 
wherein the fitter includes at least one fitter engagement element mechanically engaged to the upper fitter engagement ledge, 
wherein the fitter includes at least one conductor element able to move into the fitter, and having at least one biasing element within the fitter that biases the at least one conductor element into contact with the at least one conductor wire; 
a powerline chipset, 
wherein the powerline chipset is operatively connected to an ethernet port; 
a data receiving device/power receiving device, 
wherein the data receiving device/power receiving device includes an ethernet port; and  
wherein the ethernet port operatively connected to the powerline chipset and the ethernet port of the data receiving device/power receiving device are connected by a transmission cable”, and a combination of other limitations thereof as recited in claim 1.
Regarding independent claim 8, the prior arts of record do not teach or suggest the claimed invention having “a power-data device, including: 
a network output fitter mechanically engaged to the strut, 
wherein the fitter includes at least one fitter engagement element mechanically engaged to the upper fitter engagement ledge, wherein the fitter includes at least one conductor element able to move into the fitter, and having at least one biasing element within the fitter that biases the at least one conductor element into contact with the at least one conductor wire; 
a powerline chipset, 
wherein the powerline chipset is operatively connected to an ethernet port; 
a data receiving device/power receiving device, 
wherein the data receiving device/power receiving device includes an ethernet port; and 
wherein the ethernet port operatively connected to the powerline chipset and the ethernet port of the data receiving device/power receiving device are connected by a transmission cable”, and a combination of other limitations thereof as recited in claim 8.
Regarding independent claim 14, the prior arts of record do not teach or suggest the claimed invention having “a power-data device, including: 
an integrated receptacle output fitter mechanically engaged to the strut, 
wherein the fitter includes at least one fitter engagement element mechanically engaged to the upper fitter engagement ledge, 
wherein the fitter includes at least one conductor element able to move into the fitter, and having at least one biasing element within the fitter that biases the at least one conductor element into contact with the at least one conductor wire, 
wherein the fitter includes an integrated receptacle; 
a powerline adapter,  
wherein the powerline adapter is operatively connected to an ethernet port; 
a data receiving device/power receiving device, 
wherein the data receiving device/power receiving device includes an ethernet port; and 
wherein the ethernet port operatively connected to the powerline adapter and the ethernet port of the data receiving device/power receiving device are connected by a transmission cable”, and a combination of other limitations thereof as recited in claim 14.
Regarding dependent claims 2-7, 9-13, and 15-20, the claims have been found allowable due to their dependencies to claims 1, 8, and 14 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836